Citation Nr: 0614852	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-20 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1951 to December 
1952.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.      

The Board remanded this matter for further development in 
April 2004 and October 2005.  In each remand, the Board 
sought additional medical evidence addressing whether the 
veteran's service-connected disabilities render him 
unemployable.  


FINDING OF FACT

The medical evidence of record indicates that the veteran's 
several service-connected disabilities have not rendered him 
unemployable under VA guidelines.  


CONCLUSION OF LAW

The schedular criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, (West 2002); 38 C.F.R. §§ 3.159, 3.341(a), 4.16(a) 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to a total disability 
rating based on individual unemployability (TDIU) based on 
several service-connected disorders.  In the interest of 
clarity, the Board will initially discuss whether this issue 
has been properly developed for appellate purposes.  The 
Board will then address the merits of the claim, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the claimant of evidence and 
information necessary to substantiate a claim and inform the 
claimant whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA satisfied VCAA notification requirements here in letters 
from VA dated in April 2003 and April 2004.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  In these letters, the RO 
informed the veteran of the evidence needed to substantiate 
his TDIU claim and requested from the veteran relevant 
evidence, or information regarding evidence pertaining to the 
appeal which the RO should obtain for the veteran (the Board 
also finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  And in these 
letters VA advised the veteran of the respective duties of 
the VA and of the veteran in obtaining evidence needed to 
substantiate his claim.  

The Board notes two deficiencies with VCAA notification, 
however.  The RO provided notification to the veteran after 
the initial adjudication of his claim in the September 2001 
rating decision.  See Mayfield v. Nicholson, No. 05-7157, 
2006 U.S. App. LEXIS 8145 (Fed. Cir. April 5, 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  And the RO did not provide the 
veteran with information regarding increased ratings and 
effective dates for the award of benefits.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).  
Nevertheless, despite the timing and the inadequate notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  First, VA 
readjudicated the veteran's claim - in January 2005 and March 
2006 Supplemental Statements of the Case - following the 
proper VCAA notice letters in April 2003 and April 2004.  
These readjudications comply with the remedial actions 
outlined in Mayfield v. Nicholson, No. 05-7157, 2006 U.S. 
App. LEXIS 8145 (Fed. Cir. April 5, 2006).  And second, any 
questions as to the appropriate evaluation or effective date 
to be assigned here are rendered moot because, as noted 
below, the claim for benefits will be denied.  As such, 
notice regarding appropriate evaluations and accurate 
effective dates would have no meaningful impact on this 
matter.    

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the April 2003 and April 2004 letters from 
VA, despite the omission of certain information.    

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating such a claim.  
38 U.S.C.A. § 5103A.  In this matter, the RO obtained private 
and VA medical records relevant to this matter, and there 
does not appear to be any outstanding records that are 
relevant to this appeal.  In fact, in a November 2005 
statement, the veteran indicated that he had no additional 
evidence to submit in support of his claim.  VA also provided 
the veteran with a medical opinion that directly addresses 
the elements of his TDIU claim.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA. 

II.  The Merits of the Claim for a TDIU

The veteran claims entitlement to a TDIU.  He states that his 
several disorders disable him to such an extent that he is 
currently unemployable.  The Board disagrees with his claim.  

A veteran may be awarded a TDIU if he is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 C.F.R §§ 3.340, 3.341, 4.16.  To qualify for a total 
rating for compensation purposes, the evidence must show (1) 
a single disability rated as 100 percent disabling; or (2) 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  See 38 C.F.R. § 4.16.  See 
also 38 C.F.R. §§ 3.321(b), 4.16(b); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

In this matter, the evidence shows that the veteran is 
service-connected for several disabilities - a bilateral 
hearing loss disability rated at 60 percent disabling, a knee 
disorder rated at 30 percent disabling, a tinnitus disorder 
rated at 10 percent disabling, a forearm disorder rated at 10 
percent disabling, and a hand disorder rated at 10 percent 
disabling.  As one of these disorders is rated as at least 60 
percent disabling, the veteran would be eligible for a TDIU 
if the record contained medical evidence that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his disabilities.  But here, the medical 
evidence indicates the opposite, that his disabilities do not 
cause him inability to secure or follow substantially gainful 
employment.    

VA provided the veteran with a medical opinion in November 
2005.  After reviewing the record, the VA examiner found that 
the veteran's service-connected disabilities did not preclude 
him from performing work activities.  As for the hearing loss 
and tinnitus disabilities, the examiner stated that the 
veteran would be better suited working in a quiet 
environment, but would still be able to work.  As for the 
knee disorder, the examiner stated that the veteran worked 
for several years following his knee surgery, and that June 
2002 medical evidence indicates that the veteran's knee was 
"okay."  And as for the forearm and hand disorders, the 
examiner noted that recent medical evidence indicated slight 
limitation of motion and good strength.  In closing, the 
examiner stated that the "bottom line is that the veteran's 
service connected conditions, individually and when 
considered for their combined effect on functional ability, 
do not appear to preclude this veteran from all forms of 
gainful employment."  

As no other medical evidence of record counters this 
examiner's findings, the Board finds that the medical 
evidence of record preponderates against the veteran's claim 
that his service-connected disabilities render him unable to 
secure or follow substantially gainful employment.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit-of-the-
doubt rule does not apply here, therefore.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board finds an extraschedular rating unwarranted 
here as well.  The medical evidence does not reflect that any 
of the veteran's service-connected disorders has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
	




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



____________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


